DETAILED ACTION
Response to Amendment
The Amendment filed June 1, 2021 has been entered. Claims 1 – 15, 17 and 18 are pending in the application with claim 16 being cancelled. The amendment to the claims have not overcome the claim objections set forth in the last Non-Final Action mailed 07/28/2020.
Claim Objections
Claims 1 – 15, 17 and 18 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 7: “into an outer surface of the cylinder block” should read --into an outer surface thereof--.
Claim 1, lines 18-20: “each non-return valve being positioned within the media channel, between one of the opposing ends and the opening of the inlet” should read --(each) wherein one of the respective non-return valve (being positioned) within the media channel of the inlet housing part is arranged between one of the opposing ends of the media channel of the inlet housing part and the opening of the inlet, and wherein other of the respective non-return valve within the media channel of the inlet housing part is arranged between other of the opposing ends of the media channel of the inlet housing part and the opening of the inlet--.
Claim 1, lines 26-28: “each non-return valve being positioned within the media channel, between one of the opposing ends and the opening of the outlet” should read --(each) wherein one of the respective non-return valve (being positioned) within the media channel of the outlet housing part is arranged between one of the opposing ends of the media channel of the outlet housing part and the opening of the outlet, and wherein other of the respective non-return valve within the media channel of the outlet housing part is arranged between other of the opposing ends of the media channel of the outlet housing part and the opening of the outlet--.
Claim 3, line 4: “through the outer surface of the respective housing part, the opening” should read --through an outer surface of the respective housing part, the at least one opening--.
Claim 4, line 2: “wherein at least one non-return valve” should read --wherein at least one of the respective non-return valves--.
Claim 5, line 4: “the second opening” should read --the at least second opening--.
Claim 5, lines 5-7: “the at least second opening being located at an opposite end of the media channel of the inlet housing part and/or the media channel of the outlet housing part as the at least one opening so that” should read --the at least second opening being located at (an) one of the opposite ends of the media channel of the inlet housing part and/or the media channel of the outlet housing part (as) and the at least one opening being located at other of the opposite ends of the media channel of the inlet housing part and/or the media channel of the outlet housing part so that--.
Claim 6, line 2: “a first non-return valve” should read --the respective non-return valve--.
Claim 6, line 5: “a second non-return valve” should read --the respective non-return valve--.
Claim 7, lines 3-4: “opening point of the outlet” should read --the opening point of the outlet--.
Claim 8, line 3: “a first end of the media channel” should read --the opposing end of the media channel--.
Claim 8, line 4 and lines 7-8 : “the non-return valve” should read --the respective non-return valve--. 
Claim 8, line 6: “a second end of the media channel” should read --the opposing end of the media channel--. 
Claim 9, line 2: “each first opening and each second opening” should read --each of the first opening and the second opening--.
Claim 12, line 7: “cylinder block each transition channel” should read --cylinder block, each of the transition channel--.
Claim 12, lines 17-22: “wherein the at least one opening extends from the outer surface of the inlet housing part to the media channel so that the media channel the media channel is accessible through the at least one opening formed in the outer surface of the inlet housing part, and at least one non-return valve is located between the at least one opening and the inlet” should read --wherein the at least one opening of the inlet housing part extends from the outer surface of the inlet housing part to the media channel of the inlet housing part so that the media channel of the inlet housing part is accessible through the at least one opening formed in the outer surface of the inlet housing part, and at least one of the respective non-return valve in the media channel of the inlet housing part is located between the at least one opening of the inlet housing part and the inlet--.
Claim 12, lines 31-36: “wherein the at least one opening extends from the outer surface of the inlet housing part to the media channel so that the media channel is accessible through the at least one opening formed in the outer surface of the outlet housing part, and at least one non-return valve is located between the at least one opening and the inlet” should read --wherein the at least one opening of the outlet housing part extends from the outer surface of the (inlet) outlet housing part to the media channel of the outlet housing part so that the media channel of the outlet housing part is accessible through the at least one opening formed in the outer surface of the outlet housing part, and at least one of the respective non-return valve in the media channel of the outlet housing part is located between the at least one opening of the outlet housing part and the outlet--.
Claim 14, lines 2-3 and lines 4-5: “the media channel of the inlet, the media channel of the outlet” should read --the media channel of the inlet housing part, the media channel of the outlet housing part--.
Claim 15, line 1: “each transition channel” should read --the transition channel--.
Claim 17, lines 3-4: “the transition channel of the opposite of the two cylinder blocks” should read --the transition channel of second of the two cylinder blocks--.
Claim 18, lines 7-12: “the transition channel of one of the two cylinder blocks is accessible through at least one opening in the inlet housing part and at least one opening in the outlet housing part, and the transition channel of one of the opposite of the two cylinder blocks is accessible through at least one opening in the inlet housing part and at least one opening in the outlet housing part” should read --the transition channel of one of the two cylinder blocks is accessible through a first opening of the at least (one) two openings in the inlet housing part and a first opening of the at least (one) two openings in the outlet housing part, and the transition channel of (one of the opposite) other of the two cylinder blocks is accessible through a second opening of the at least (one) two openings in the inlet housing part and a second opening of the at least (one) two openings in the outlet housing part--.
Claims 2 – 11 and 13 – 15 are objected to for being dependent on claim 1.
Claims 17 and 18 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a first working portion” and “a second working portion” in lines 1-2. It is unclear as to whether these portions are same or different from “a first working chamber” and “a second working chamber” claimed in claim 1. It seems that “a first working portion” is same as that of “a first working chamber” and “a second working portion” is same as that of “a second working chamber” because the specification recites the cylinder having working chambers 7 and 8 within a cylinder 9. These chambers can either be referred as chambers or portions. If “a first working portion” and “a second working portion” is different from “a first working chamber” and “a second working chamber” respectively, then it is unclear as to what constitutes first and second working “portions”. Thus, for examination purposes, it is interpreted “a first working portion” is same as that of “a first working chamber” and “a second working portion” is same as that of “a second working chamber”.
Claim 14 is rejected for being dependent on claim 13. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites the limitation “wherein the inlet housing part and the outlet housing part are connected to the two cylinders blocks using a plurality of fasteners” in lines 1-2. Claim 1 in (f) already recites the housing parts connected to the two cylinder blocks using fasteners. Thus, claim 10 fails to further limit the subject matter of claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 2, 10 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rudolf, Leinkenjost (DE 3206242 – herein after Rudolf).
In reference to claim 1, Rudolf discloses a four-valve high pressure pump (in fig. 1; the pump shown is considered to be a four-valve high pressure pump since it has four valves and pumps fluid at a certain pressure {discharge/high pressure > suction/low pressure}) comprising (see fig. A below):
a drive (as per disclosure in translation copy on page 2, lines 68-79 and page 3, lines 80-88); 
a pump part (see fig. A below: made of asserted parts “A”, “B” and “C”) comprising 
 a cylinder (define by or within asserted part “B”); 
 two cylinder blocks (asserted part “A” and asserted part “C”), which are arranged on end faces (top/left and bottom/right faces) of the cylinder (“B”) and through which a respective transition channel (see fig. A below: transitional channel is shaded in one of the cylinder blocks) which opens at opposing ends (labelled “end 1” and “end 2”interio) into an outer surface of the cylinder block and (transition channel) communicates in a central region with an interior of the cylinder (as seen in fig. A below), the transition channel of a first cylinder block (“A”) communicating with a first working chamber (space within cylinder above left diaphragm when in suction stroke; labelled “1st working portion”) in the interior of the cylinder and the transition channel of a second cylinder block (“B”) communicating with a second working chamber (space within cylinder above right diaphragm when in suction stroke; labelled “2nd working portion”) in the interior of the cylinder block;
an inlet housing part (see fig. A below: made up of asserted components “D”, “E” and “F”), which has 
an inlet (see fig. A below) for a media (fluid) to be pumped through, and 
a media channel (see fig. A below) 
which communicates with the inlet, 
in which a respective non-return valve (ball valves can be seen in fig. A) is arranged on both sides (top/left side and bottom/right side) of an opening point of the inlet (as seen in fig. A below), and 
which communicates at its opposing ends (top/left end and bottom/right end) with the respective transition channel of the respective cylinder block (as seen in fig. A below: top/left end of media channel in inlet housing part communicates with the “end 2” of transitional channel of top cylinder block “A” and bottom/right end of media channel in inlet housing part communicates with the “end 2” of transitional channel of bottom cylinder block C), each non-return valve (as seen in fig. A below) being positioned within the media channel (of inlet housing part), between one of the opposing ends and the opening point of the inlet (as seen in fig. A below); 
an outlet housing part (see fig. A below: made up of asserted components “G”, “H” and “I”), which has 
an outlet (see fig. A below) for the media (fluid) to be pumped, and
a media channel (see fig. A below) 
which communicates with the outlet, 
in which a respective non-return valve (ball valves can be seen in fig. A) is arranged on both sides (top/left side and bottom/right side) of an opening point of the outlet (as seen in fig. A below), and 
which communicates at its opposing ends (top/left end and bottom/right end) with the respective transition channel of the cylinder block (as seen in fig. A below: top/left end of media channel in outlet housing part communicates with the “end 1” of transitional channel of top cylinder block A and bottom/right end of media channel in outlet housing part communicates with the “end 1” of transitional channel of bottom cylinder block C), each non-return valve (as seen in fig. A below) being positioned within the media channel (of outlet housing part), between one of the opposing ends and the opening point of the outlet (as seen in fig. A below); 
a piston (piston is defined by diaphragms 9 and piston rod 26; this structure is considered as an equivalent to recited piston under broadest reasonable interpretation since they both perform analogous fluid pumping action) which is movable back and forth in the interior of the cylinder (B) and is in driving communication with the drive, the piston (9+26) dividing the interior of the cylinder and forming a bound (boundary) of both the first working chamber and the second working chamber in the interior of the cylinder (left wall of piston forms the bound for 1st working chamber/portion and right wall of piston forms the bound for 2nd working chamber/portion); 
wherein 
the inlet housing part (D+E+F) and/or the outlet housing part G+H+I) is releasably fastened laterally on the two cylinder blocks (A and C) using fasteners (10+11, see page 3 of translation, lines 109-111; note in regards to term “fastener”: this term has been given a broadest reasonable interpretation; any device that connects two or more objects together can be regarded as a fastener) so that the inlet housing part and/or the outlet housing part is removable from the pump part (A+B+C) by removing the fasteners (10+11) from the inlet housing part and/or the outlet housing part laterally fastened (lateral direction being a horizontal direction in fig. A) to the two cylinder blocks (A, C) by the fasteners while leaving the cylinder intact and without further dismantling the pump part (when fasteners 10+11 are removed, the asserted inlet D,E,F and outlet G,H,I housing parts will detach from the asserted pump part A+B+C while leaving the cylinder B intact or as a whole).

    PNG
    media_image1.png
    1263
    1207
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Rudolf to show claim interpretation.
In reference to claim 2, Rudolf discloses the four-valve high pressure pump, wherein (in fig. A above) the inlet housing part and/or the outlet housing part is pivotable about an axis (vertical axis in view of system’s orientation in fig. A above) extending perpendicularly to an axis of the cylinder (horizontal axis in view of system’s orientation in fig. A above) after one or more of the fasteners (10+11) have been released [in fig. A: for inlet housing part and/or for outlet housing part, if fasteners on top/left side are removed from both inlet valve housing part and outlet housing part, then both housing parts (on the bottom/right side) would pivot or turn to some extent about an axis that will be perpendicular to the axis of the cylinder].
In reference to claim 10, Rudolf discloses the four-valve high pressure pump (see fig. A above), wherein the inlet housing part and the outlet housing part are connected to the two cylinder blocks (A, C) using a plurality of fasteners (10+11).
In reference to claim 11, Rudolf discloses the four-valve high pressure pump (see fig. A above), wherein the respective non-return valves (ball valves) located in the media channel in the inlet housing part and/or outlet housing part are capable of preventing the media from escaping the media channel when the fasteners (10+11) are removed and the inlet housing part and/or the outlet housing part is removed from the pump part (A+B+C) [when inlet and outlet housing parts are decoupled from the pump part, depending on the orientation in which the parts are removed, there will be some fluid present in certain regions of media channels (for instance, shaded regions of media channel in fig. A above) which valves would prevent from escaping the media channels].
Claims 12, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wanser, Herbert (DE 1123429 – herein after Wanser).
In reference to claim 12, Wanser discloses a four-valve high pressure pump (in fig. 1; the term “pump” in the preamble has been given a broadest reasonable interpretation: a compressor is regarded as a pump since it is capable of performing pumping action) comprising (see fig. B below):
a drive; 
a pump part comprising 
 a cylinder (“cyl.”); 
 two cylinder blocks (“c.b.1” and “c.b.2”) arranged on end faces (top and bottom faces) of the cylinder, each cylinder block having a transition channel (“t.c.1”, “t.c.2”) within and extending through the cylinder block, each transition channel being open at opposing ends (left and right ends) and communicating with an interior portion of the cylinder;
an inlet housing part (“i.h.p.”), which has 
an inlet (5) for a media (fluid) to be pumped through,
at least one opening (“o1”, “o4”) formed in an outer surface of the inlet housing part, the at least one opening of the inlet housing part being sealable by a first removable plug (“p1”) [as discussed in para. 2 of translation, the valves are removable], and
a media channel (fluid channel within valve receiving tube 3)
which communicates with the inlet, 
in which a respective non-return valve (8) is arranged on both sides (top and bottom sides) of an opening point of the inlet (5), and 
which communicates at its opposing ends (top and bottom ends) with the respective transition channel of the respective cylinder block, wherein the at least one opening extends from the outer surface of the inlet housing part to the media channel so that the media channel is accessible through the at least one opening formed in the outer surface of the inlet housing part, and at least one non-return valve (8) is located between the at least one opening and the inlet;
an outlet housing part (“o.h.p.”), which has 
an outlet (6) for the media (fluid) to be pumped,
at least one opening (“o2”,“o3”) formed in an outer surface of the outlet housing part, the at least one opening of the inlet housing part (of the outlet housing part) being sealable by a second removable plug (“p2”) [as discussed in para. 2 of translation, the valves are removable], and
a media channel (see fig. A above) 
which communicates with the outlet, 
in which a respective non-return valve (9) is arranged on both sides (top and bottom sides) of an opening point of the outlet (6), and 
which communicates at its opposing ends (top and bottom ends) with the transition channel of the respective cylinder block, wherein the at least one opening extends from the outer surface of the inlet housing part (interpreted to be outlet housing part) to the media channel so that the media channel is accessible through the at least one opening formed in the outer surface of the outlet housing part, and at least one non-return valve (9) is located between the at least one opening and the inlet (interpreted to be the outlet);
a piston which is movable back and forth in the interior of the cylinder and is in driving communication with the drive.

    PNG
    media_image2.png
    856
    1167
    media_image2.png
    Greyscale

Fig. B: Edited fig. 1 of Wanser to show claim interpretation.
In reference to claim 17, Wanser discloses the four-valve high pressure pump (see fig. B above), wherein the transition channel of one of the two cylinder blocks is accessible through the at least one opening  (“o1”) formed in the inlet housing part, and the transition channel of the opposite of the two cylinder blocks is accessible through the at least one opening (“o4”) formed in the outlet housing part.
In reference to claim 18, Wanser discloses the four-valve high pressure pump, wherein (see fig. B above)
the inlet housing part comprises at least two openings (“o1”, “o4”) which extend from the outer surface of the inlet housing part to the media channel;
the outlet housing part comprises at least two openings (“o2”, “o3”) which extend from the outer surface of the outlet housing part to the media channel;
wherein,
the transition channel of one of the two cylinder blocks is accessible through at least one opening (“o1”) in the inlet housing part and at least one opening (“o2”) in the outlet housing part, and 
the transition channel of one of the opposite of the two cylinder blocks is accessible through at least one opening (“o4”)  in the inlet housing part and at least one opening (“o3”) in the outlet housing part.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 9 and 13 – 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rudolf in view of Santefort, Richard A. (US 4,597,721 – herein after Santefort).
In reference to claim 3, Rudolf does not teach the inlet housing part and/or the outlet housing part with “at least one opening” closable by “a plug” in order to provide access to the media channel(s).
However, Santefort teaches a similar diaphragm pump, wherein “at least one opening” closable by “a plug (13/19)” is provided opposite to the suction and discharge ball valves for the purpose of easily accessing the suction and discharge valves for repair or replacement (see col. 8, lines 29-32).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to provide a feature (opening + plug) in opposite direction to the suction and discharge valves as taught by Santefort in the pump of Rudolf for the purpose of easily accessing the suction and discharge valves for repair or replacement, as recognized by Rudolf above.
Therefore, Rudolf, as modified by Santefort, teaches the four-valve high pressure pump, wherein (in fig. A above) the media channel of the inlet housing part and/or the media channel of the outlet housing part has at least one opening (at “dark circled locations” shown in fig. A above) which provides access to the respective media channel through the outer surface of respective housing part, the opening being closable by a first plug (first plug = plug(s) on inlet side of the pump).
In reference to claim 4, Rudolf, as modified by Santefort, teaches the four-valve high pressure pump (see fig. A above), wherein at least one non-return valve (ball valve) positioned in the inlet housing part (in fig. A) and/or the media channel in the outlet housing part is accessible through the at least one opening by removing the first plug.
In reference to claim 5, Rudolf, as modified by Santefort, teaches the four-valve high pressure pump (see fig. A above), 
wherein the media channel of the inlet housing part and/or the media channel of the outlet housing part has at least a second opening (see fig. A above) which reaches as far as an outer surface of one of the two cylinder blocks (C), the second opening being closable by a second plug (opening and plug provided using the teaching of Santefort), 
the at least second opening (in fig. A above) being located at an opposite end (right end) of the media channel of the inlet housing part and/or the media channel of the outlet housing part as the at least one opening [in fig. A above : "at least one opening” is located at the left end of the media channel in each housing part, "second opening” is located at the right end of the media channel in each housing part; thus two openings in each media channel are located opposite to each other] so that the at least one opening is positioned proximate a first of the two cylinder blocks (cylinder block A; in fig. A above) and the at least second opening is positioned proximate a second of the two cylinder blocks (cylinder block C; in fig. A above).
In reference to claim 6, Rudolf, as modified by Santefort, teaches the four-valve high pressure pump (in fig. A above), wherein
 a first non-return valve (ball valve) located in the media channel of the inlet housing part on a first side (top/left side) of the opening point of the inlet (in fig. A above) and/or in the media channel of the outlet housing part (in fig. A above) on a first side (top/left side) of the opening point of the outlet (in fig. A above) is accessible through the at least one opening (in fig. A above) by removing the first plug, and
a second non-return valve (ball valve) located in the media channel of the inlet housing part (in fig. A above) on a second side (bottom/right side) of the opening point of the inlet (in fig. A above) and/or in the media channel of the outlet housing part (in fig. A above) on a second side (bottom/right side) of the opening point of the outlet (in fig. A above) is accessible through the at least second opening (in fig. A above) by removing the second plug.
In reference to claim 7, Rudolf, as modified by Santefort, teaches the four-valve high pressure pump (see fig. A above), wherein the at least one opening of the inlet housing part and/or the media channel of the housing part is spaced apart from the opening point of the inlet and/or opening point of the outlet [as seen in the fig. A: “at least one opening” in both the inlet housing parts and outlet housing parts are spaced from the opening points of inlet and outlet].
In reference to claim 8, Rudolf, as modified by Santefort, teaches the four-valve high pressure pump (see fig. A above), wherein the inlet housing part and outlet housing part each include
a first opening (see fig. A above) located proximate a first end (top/left end) of the media channel on a first side (top/left side) of the opening point (first side of the inlet opening point = top/left side of the inlet opening point and first side of the outlet opening point = top/left side of the outlet opening point), the first opening providing access to the non-return valve positioned in the media channel on the first side of the opening point (in view of teaching of Santefort), 
a second opening (see fig. A above) located proximate a second end (bottom/right end) of the media channel on a second side (bottom/right side) of the opening point (second side of the inlet opening point = bottom/right side of the inlet opening point and second side of the outlet opening point = bottom/right side of the outlet opening point), the second opening providing access to the non-return valve positioned in the media channel on the second side of the opening point (in view of teaching of Santefort).
In reference to claim 9, Rudolf, as modified by Santefort, teaches the four-valve high pressure pump (see fig. A above), wherein each first opening and each second opening is sealed by a removable plug (taught by Santefort).
In reference to claim 13, Rudolf teaches the four-valve high pressure pump (see fig. A above and 112b for interpretation), wherein the piston divides the interior of the cylinder (B) into a first working portion (space within cylinder above left diaphragm when in suction stroke) and a second working portion (space within cylinder above right diaphragm when in suction stroke).
In reference to claim 14, Rudolf teaches the four-valve high pressure pump (see fig. A above), wherein
the first working portion is in fluid communication (on left side) with the media channel of the inlet, the media channel of the outlet and a first of the two cylinder blocks (A), and
the second working portion is in fluid communication (on right side) with the media channel of the inlet, the media channel of the outlet and a second of the two cylinder blocks (C).
In reference to claim 15, Rudolf teaches the four-valve high pressure pump, wherein each transition channel (see fig. A above) extends through an interior portion of its respective cylinder block.
Response to Arguments
The arguments filed June 1, 2021 have been fully considered.
The argument with respect to claim 1 is not found to be persuasive. Applicant merely argues/states that Rudolf does not teach the amended limitations. Applicant does not provide any further explanation as to how why they take this position.  As noted in this office action, Rudolf teaches these amended limitations. Thus, this argument is not found to be persuasive.
The argument with respect to claim 12 is moot. The amendment to independent claim 12 changed the scope of the claim. As a result, new ground(s) of rejection is made in view of Wanser.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Payne teaches a similar piston pump.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746